SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 April30, 2014 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated May1, 2014 Item 2.02. Results of Operations and Financial Condition On May1, 2014, Ball Corporation (the “Company”) issued a press release announcing its first quarter earnings for 2014, which results are set forth in the press release dated May1, 2014, and attached hereto as Exhibit99.1. Earnings information regarding the first quarter 2014, as well as information regarding the use of non-GAAP financial measures, are set forth in the attached press release. The information in this Report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 5.07. Submission of Matters to a Vote of Security Holders On April30, 2014, the Company held its Annual Meeting of Shareholders (“Annual Meeting”). Following are the results of the matters voted on by shareholders at the Annual Meeting: 1. Election of Directors. Director For Withheld JohnA. Hayes GeorgeM. Smart TheodoreM. Solso StuartA. Taylor II 2. Ratification of the appointment of PricewaterhouseCoopers LLP as the independent auditor for the Company for 2014. For Against Abstain 3. Approval, by non-binding advisory vote, of the compensation of the Named Executive Officers as disclosed in the 2014 Proxy Statement. For Against Abstain Broker Non-Votes 4. Non-binding shareholder proposal regarding the election of directors by majority vote. For Against Abstain Broker Non-Votes Item9.01.Financial Statements and Exhibits (d)Exhibits. The following are furnished as exhibits to this report: Exhibit99.1 Ball Corporation Press Release dated May1, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ ScottC. Morrison Name: ScottC. Morrison Title: Senior Vice President and Chief Financial Officer Date:May1, 2014 Ball Corporation Form 8-K May1, 2014 EXHIBIT INDEX Description Exhibit Ball Corporation Press Release dated May1, 2014
